FILED

UNITED STATES DISTRICT COURT  2 g 

FoR THE DISTRICT oF CoLUMBIA
€|€rk, u.s. oismcr and

Bankruptcy courts

Deborah-Denise Dub0se,

Plaintiff, :

v.  Civil Acti0n No.  14 0 5
Mayor Adrian Fenty .

Defendant.

MEMORANDUM OPINION

The plaintiff has filed a pro se complaint and an application to proceed in forma
pauperis. The Court will grant the application to proceed in forma pauperis and dismiss the
complaint.

Plaintiff, who lists a washington D.C. address on the complaint, seeks to have several of
her records, such as her birth certificate, local taxes, local school records, and the like "placed
under Privacy Act." Compl. at l.

Unlike state courts of general jurisdiction, federal district courts have limited jurisdiction,
A federal district court has jurisdiction in civil actions arising under the Constitution, laws or
treaties of the United States. See 28 U.S.C. § 133 l. Here, however, the complaint concerns
records that are not maintained by federal agencies and the application of what is presumed to be
a non-federal law. Such concerns do not involve claims that arise under the Constitution or the
laws or treaties of the United States.

A federal district court also has jurisdiction over civil actions in matters where the

controversy exceeds $75,000 and is between citizens of different States. See 28 C.F.R. §l332(a).

But here it appears that both parties are citizens of the District of Columbia, and the plaintiff does
not identify an amount in controversy. Accordingly, the Court will dismiss the complaint,
without prejudice, for lack of subject matter jurisdiction.
A separate order accompanies this memorandum opinion.
@ac» /§~wb@

Date: United/ States{/District Judge

Y/¢